919 F.2d 739
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin TINGLE, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS, Tennessee Parole Board,Warden, West Tennessee High Security Facility,Defendants-Appellees.
No. 90-6452.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that the judgment of the district court was entered August 27, 1990.  A notice of appeal from that decision was filed September 12, 1990 (appeal no. 90-6343).  Leave to proceed on appeal in forma pauperis under 28 U.S.C. Sec. 1915(a) was denied by order dated October 3, 1990, and entered October 22, 1990.  Appellant appealed the order dated October 3, 1990, on November 2, 1990 (appeal no. 90-6452).


4
The proper method of seeking review of the October 3, 1990, order denying pauper status on appeal is by filing a motion for pauper status in appeal no. 90-6343 as provided by Fed.R.App.P. 24(a).  Such motion has been filed in appeal no. 90-6343.  The filing of appeal no. 90-6452 from the order denying pauper status is inappropriate because such matter will properly be considered in appeal no. 90-6343.


5
Accordingly, it is ORDERED that appeal no. 90-6452 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation